Per Curiam.
This is a contest for the office of surveyor of the county of Cape Girardeau. It belongs to the group of election cases from that county which are controlled by the decision in Hope v. Flentge (1897) 140 Mo. 390. It is not necessary to recite the facts of this case further than to say that in all material respects they are' so far identical with those treated in the Hope decision that the ruling therein is conclusive on the points involved in t'he appeal now at bar. The circuit judgment in this cause is therefore affirmed for the reasons given on behalf of the, majority of the court in banc in the Hope case, the members of the court concurring and dissenting as therein stated.